DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 18 is objected to because of the following informalities:
in claim 18, lines 3-4: “the amount” should be “an amount”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-5, 8-11, 13-18, 22-23, and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “one or more diagnostic sensors or a lab-on-a-chip” in lines 2-3, which suggests that the claimed system may have either (1) one or more diagnostic sensors, or (2) a lab-on-a-chip.  However, claim 1, lines 8-24 recites: “wherein: i. the one or more sensors are configured to measure diagnostic parameters and to transmit the parameters to a receiver system and the dispenser is configured to adapt release of the active compound in response to instructions from the receiver system, which instructions are based on the parameters the one or more sensors are configured to measure diagnostic parameters and to directly control release of the pharmaceutically active compound by the dispenser, based on the parameters measured; or iii. the one or more sensors are configured to measure diagnostic parameters and to transmit the parameters measured to a doctor, and the dispenser is configured to adapt release of the active compound in response to instructions provided by the doctor by wireless transmission to a receiver comprised in the vaginal system and being connected to the dispenser”, which suggests that the “one or more sensors” are required by the claimed system.  If the one or more sensors are required by the claimed invention, it is not clear what “or a lab-on-a- chip” is meant to convey since it is cannot be an alternative to the already required “one or more sensors”.  This causes confusion as to what is meant by “one or more diagnostic sensors or a lab-on-a-chip” in lines 2-3.  This confusion renders claim 1 indefinite.
Claim 1 recites “diagnostic parameters” in lines 10-11; “the parameters” in line 11; “the parameters transmitted” in line 13; “diagnostic parameters” in lines 15-16; “the parameters measured” in line 17; “diagnostic parameters” in line 19; and “the parameters measured” in line 20, but it is not clear if these recitations are the same as, related to, or different from each other.  The use of similar terminology suggests that they are the same, but the lack of definite articles (“the”) suggests the some are different from each other.  Clarification as to the relationship among these recitations is required.
Claims 4-5, 8-11, 13-18, 22-23, and 30-31 are rejected by virtue of their dependence from claim 1.
Claim 9 recites “the electronic capsule” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.  Further, it is not clear what relationship this recitation has relative to the other recitations of the claim.  Clarification is required.

Claim 14 recites “the reservoir” in line 3, but it is not clear if this recitation is are referring to “a reservoir” in claim 1, line 2, “a second reservoir” in claim 13, line 2, or the first reservoir of claim 14, line 2. Clarification is required.
Claim 15 is rejected by virtue of its dependence from claim 14.
Claim 18 recites “wherein the one or more sensors or lab-on-a-chip are for measuring a blood glucose level and the dispenser comprises insulin as the pharmaceutically active compound, and the amount of the insulin to be released by the dispenser is based on the blood glucose level measured by the one or more sensors or lab-on-a chip for measuring the blood glucose level and a desired blood glucose level” in lines 1-6, which renders the claim indefinite.
First, it is not clear if “a blood glucose level” in line 2 and “the blood glucose level measured by the one or more sensors or lab-on-a chip” in line 5 are the same as, related to, or different from any of “diagnostic parameters” of claim 1, lines 10-11; “the parameters” of claim 1, line 11; “the parameters transmitted” of claim 1, line 13; “diagnostic parameters” of claim 1, lines 15-16; “the parameters measured” of claim 1, line 17; “diagnostic parameters” of claim 1, line 19; and “the parameters measured” of claim 1, line 20.
Second, it is not clear if this recitation of claim 18 is the same as, related to, or different from any of the recitations (i), (ii), or (iii) of claim 1.  The recitation of claim 18 seems to be 
Third, it is not clear what structure, if any, is supposed to be connoted or related to “the amount of the insulin to be released by the dispenser is based on the blood glucose level measured by the one or more sensors or lab-on-a chip for measuring the blood glucose level and a desired blood glucose level”.  If no structure is connoted by this recitation, it is a mere method step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Fourth, the recitation “the dispenser comprises insulin as the pharmaceutically active compound” of claim 18 does not seem to be consistent with the recitations “a reservoir for a pharmaceutically active compound…and a dispenser for delivering the compound from the reservoir to a vagina” of claim 1, lines 2-4 since claim 1 does not provide that the dispenser comprises the pharmaceutically active compound but merely deliver the pharmaceutically active compound.  This inconsistency renders claim 18 indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2013/0237771 (Runkewitz)(previously cited), in view of U.S. Patent Application Publication No. 2011/0034901 (Ziv)(previously cited), and further in view of U.S. Patent Application Publication No. 2008/0171950 (Franco), and further in view of U.S. Patent No. 6,334,856 (Allen)(previously cited).
Runkewitz discloses a system, comprising a measurement unit 10, which is connected to a ring pessary 20 of Runkewitz.  Runkewitz discloses that any suitable parameters may be monitored (paragraph 0037 of Runkewitz).  Ziv discloses that glucose is a suitable parameter (paragraph 0113 of Ziv).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a glucose sensor in the device of Runkewitz since Runkewitz discloses any suitable parameter may be used and Ziv discloses one such parameter.  Runkewitz discloses that a drug dispensing system can be used in addition to the measurement unit (paragraph 0058 of Runkewitz).  Ziv discloses a controller, a dispenser, and a reservoir for releasing agents based on the detected glucose levels (paragraphs 0035, 0046, 0089, 0101, 0107, and 0112-0113 of Ziv).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the controller, the dispenser, and the reservoir in the device of Runkewitz since (1) it permits a treatment based on the glucose level of the patient, as suggested by Ziv, and/or (2) Runkewitz discloses a drug dispensing system in addition to the measurement system and Ziv discloses such a drug dispensing system.  
With respect to the reservoir and the dispenser of the combination, Runkewitz discloses that a drug dispensing system can be used in addition to, or instead of, the measurement unit (paragraph 0058 of Runkewitz).  From this disclosure, Runkewitz is suggesting that the drug dispensing system should be placed where the measurement system of Runkewitz should be 
The combination teaches the release of anti-glycemic agents (paragraph 0113 of Ziv). Allen teaches that insulin, a recognized treatment for abnormal glucose readings, can be used for treatment (col. 18 of Allen).  It would have been obvious to use insulin as the treatment related to abnormal glucose levels since it is a simple substitution of one known element for another to obtain predictable results.  
With respect to claim 1, the combination teaches or suggests a vaginal drug delivery system, comprising
a reservoir for a pharmaceutically active compound (the reservoir of Ziv integrally formed into the ring-shaped structure for the insulin of Allen), and
 one or more diagnostic sensors or a lab-on-a-chip (the glucose sensor of Ziv), and 
a dispenser (the dispenser of Ziv integrally formed into the ring-shaped structure) for delivering the compound from the reservoir to a vagina,
 wherein the reservoir and the one or more sensors or lab- on-a-chip and the dispenser are integrally incorporated into the structure of a positioning member (the reservoir and dispenser of Ziv are integrally formed into the ring-shaped structure 20 of Runkewitz along with the sensors in the measuring unit) with a closed peripheral shape 
wherein: i. the one or more sensors (the glucose sensor of Ziv) are configured to measure diagnostic parameters and to transmit the parameters to a receiver system (the controller of Ziv) and the dispenser (the dispenser of Ziv) is configured to adapt release of the active compound in response to instructions from the receiver system, which instructions are based on the parameters transmitted; or ii. the one or more sensors are configured to measure diagnostic parameters and to directly control release of the pharmaceutically active compound by the dispenser, based on the parameters measured; or iii. the one or more sensors are configured to measure diagnostic parameters and to transmit the parameters measured to a doctor, and the dispenser is configured to adapt release of the active compound in response to instructions provided by the doctor by wireless transmission to a receiver comprised in the vaginal system and being connected to the dispenser.
With respect to claim 16, the combination teaches or suggests that the system is configured for a systemic delivery of the pharmaceutically active compound which is selected from the group consisting of drugs and hormones (the insulin of Allen). 
With respect to claim 18, the combination teaches or suggests that the one or more sensors or lab-on-a-chip are for measuring a blood glucose level  (the glucose sensor of Ziv) and the dispenser (the dispenser of Ziv) comprises insulin (the insulin of Allen) as the pharmaceutically active compound, and the amount of the insulin to be released by the dispenser is based on the blood glucose level measured by the one or more sensors or lab-on-a chip for . 

Claims 4-5 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Runkewitz, in view of Ziv, and further in view of Franco, and further in view of Allen, and further in view of U.S. Patent No. 4,031,886 (Morhenn)(previously cited).
Runkewitz discloses a ring pessary 20.  Morhenn discloses a ring pessary that distributes the stress of the contact between the pessary and the human anatomy over the surface (FIGS. 2-4 and col. 3 of Morhenn).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the ring of Morhenn as the ring of Runkewitz since (1) it distributes the stress of the contact between the pessary and the human anatomy over the surface, and/or (2) it is a simple substitution of one known element for another to obtain predictable results.  
With respect to claim 4, the combination teaches or suggests that the closed peripheral shape is formed by two parts, one being larger than the other (the ring shape of Morhenn). 
With respect to claim 5, the combination teaches or suggests that each part of the two parts defines a plane, the plane defined by a first part of the two parts being offset with respect to the plane defined by a second part of the two parts (the ring shape of Morhenn). 
With respect to claim 8, the combination teaches or suggests that the positioning member is pear-shaped (the ring shape of Morhenn).
With respect to claim 9, the location of the measurement unit and reservoir within the ring shape of Morhenn would be located on its periphery and placed at the location of maximum effectiveness for detection and storage.  As such, the locations of the measurement unit and reservoir within the ring shape of Morhenn are results-effective variables that would have been . 

Claims 10-11, 17, and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Runkewitz, in view of Ziv, and further in view of Franco, and further in view of Allen, in view of U.S. Patent Application Publication No. 2006/0260619 (Moench)(previously cited) and U.S. Patent No. 3,789,838 (Fournier)(previously cited).
Runkewitz discloses a ring pessary 20.  Moench discloses that a textured surface provides a better grip when maintaining the position of a device in a vagina (paragraph 0083 of Moench).  Fournier discloses a suitable textured surface in the form of minute protuberances (the protuberances 73 of Fournier; cols. 9 and 12-13 of Fournier).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the protuberances 73 of Fournier in the ring of Runkewitz so as to provide a better grip when maintaining the position of a device in a vagina.  
With respect to claim 10, the combination teaches or suggests that the positioning member is provided with a friction enhancer (the protuberances 73 of Fournier). 
With respect to claim 11, the combination teaches or suggests that the friction enhancer is formed by a surface mimicking vaginal rugae (the protuberances 73 of Fournier). 

With respect to claim 22, the combination teaches or suggests that the contact and/or absorption enhancers comprise protuberances enhancers (the protuberances 73 of Fournier).
With respect to claim 23, the combination teaches or suggests that the protuberances comprise microvilli enhancers (the protuberances 73 of Fournier).

Claims 13-14 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Runkewitz, in view of Ziv, and further in view of Franco, and further in view of Allen, and further in view of U.S. Patent Application Publication No. 2010/0274105 (Rosenshein)(previously cited).
The combination teaches or suggests that the reservoir and the one or more sensors or lab- on-a-chip and the dispenser are integrally incorporated into the structure of a positioning member (the reservoir and dispenser of Ziv are integrally formed into the ring-shaped structure 20 of Runkewitz along with the sensors in the measuring unit) with a closed peripheral shape (the shape of the ring pessary 20 of Runkewitz).  Rosenshein discloses the use of multiple reservoirs and dispensers (paragraphs 0040-0043 and FIG. 5 of Rosenshein).  It would have been obvious to one of ordinary skill in the art at the time of invention to use multiple reservoirs and dispensers so as to provide multiple doses.  Franco discloses that such reservoirs and dispensers are integrally formed into the ring-shaped structure (FIG. 5 and paragraph 0034 of Franco).  It would have been obvious to one of ordinary skill in the art at the time of invention to integrally incorporate the reservoirs and the dispensers in the ring pessary 20 of Runkewitz, as suggested 
 With respect to claim 13, the combination teaches or suggests that the positioning member is provided with the reservoir (the multiple reservoirs and dispensers of Rosenshein housed within the ring as suggested by Franco). 
With respect to claim 14, the combination teaches or suggests that a periphery of the at least one of the first and second reservoirs is permeable to the pharmaceutically active compound in the reservoir (the reservoir of Ziv; paragraphs 0040-0043 of Rosenshein).
With respect to claim 31, the combination teaches or suggests a second capsule comprising a second reservoir and at least one of further diagnostic sensors, a lab-on-a-chip and a second dispenser (the multiple reservoirs and dispensers of Rosenshein housed within the ring as suggested by Franco; each reservoir and its accompanying dispenser being a capsule). 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Runkewitz, in view of Ziv, and further in view of Franco, and further in view of Allen, and further in view of Rosenshein, and further in view of one of U.S. Patent No. 4,609,640 (Morishita)(previously cited), U.S. Patent Application Publication No. 2003/0003105 (Gerber)(previously cited); or U.S. Patent Application Publication No. 2003/0049302 (Pauletti) (previously cited).
The combination teaches treatment (paragraphs 0033-0044 of Rosenshein).  It is known in the art to include absorption promoting additives to treatments (col. 6 of Morishita; paragraph 0065 of Gerber; paragraph 0091 of Pauletti) so as to make a treatment more effective.  It would have been obvious to one of ordinary skill in the art at the time of invention to include absorption 
With respect to claim 15, the combination teaches or suggests that the reservoir is further provided with absorption promoting additives (the above 103 analysis). 

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Runkewitz, in view of Ziv, and further in view of Franco, and further in view of Allen, and further in view of U.S. Patent No. 2,538,197 (Holtman).
The combination teaches a ring pessary. Holtman discloses a packaging for shipping the pessary.  It is known in the art to encapsulate the ring pessary of the combination into a package, as suggested by Holtman, so as to protect the ring pessary during shipment and sale and before use.
With respect to claim 30, the combination teaches or suggests that the reservoir, and the one or more diagnostic sensors or the lab-on-a-chip, and the dispenser are comprised in a capsule (the packaging of Holtman). 

Response to Arguments
The Applicant’s arguments filed 11/10/2021 have been fully considered.
Claim objections
There are new claim objections that were necessitated by the claim amendments filed on 11/10/2021,
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Prior art rejections based on Runkewitz, Ziv, Franco, and Allen
The Applicant’s arguments are rendered moot since there are new grounds of rejection based on the combination of Runkewitz, Ziv, Franco, and Allen.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791